Citation Nr: 1700827	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  09-44 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include tinea corporis and tinea cruris.

2.  Entitlement to service connection for a disability manifested by aching joints.

3.  Entitlement to service connection for a disability manifested by persistent flu-like symptoms.

4.  Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the Army National Guard from May 9, 1979, to August 1, 1979; and from November 17, 1990, to June 15, 1991.

This appeal is before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in pertinent part, denied service connection specifically for dermatitis, aching joints, headaches, persistent flu-like symptoms, posttraumatic stress disorder (PTSD), and depression.

The RO issued a May 2016 rating decision granting service connection for PTSD with depression.  As this issue has been resolved by a full grant of benefits and the Veteran has not submitted any documents indicating that he is not satisfied with the decision, the Board finds that this issue is no longer part of the current appeal.  See 38 C.F.R. § 19.26(d) (2016); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In August 2014, the Board remanded the issues of dermatitis; a disability manifested by aching joints; headaches; an acquired psychiatric disorder, to include PTSD and/or depression; and a disability manifested by persistent flu-like symptoms for further evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).  Regarding the claims currently before the Board, the AOJ substantially complied with the August 2014 remand instructions by scheduling the Veteran for VA examinations to evaluate his claims of a skin rash, aching joints, flu-like symptoms, and headaches.


FINDINGS OF FACT

1.  The evidence does not demonstrate that the Veteran's skin disorder had an onset during or is etiologically related to his active duty service.

2.  The evidence does not demonstrate that the Veteran's disability manifested by aching joints had an onset during or is etiologically related to his active duty service.

3.  The evidence does not demonstrate that the Veteran has a current separate disability manifested by persistent flu-like symptoms that was incurred in or resulted from active duty service.

4.  The evidence does not demonstrate that the Veteran has a current separate diagnosis of headaches that was incurred in or resulted from active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a skin disorder have not been met.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016).

2.  The criteria for service connection for a disability manifested by aching joints have not been met.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307(a)(3), 3.309(a), 3.317 (2016).

3.  The criteria for service connection for a disability manifested by persistent flu-like symptoms have not been met.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2016).

4.  The criteria for service connection for headaches have not been met.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  VA's duty to notify was satisfied by a letter on May 20, 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA treatment records, and identified private treatment records have been obtained.

Also, the Veteran was provided VA examinations in December 2011 with a March 2012 addendum and in April 2016 with a May 2016 addendum.  Additionally, an opinion from an Appeals Management Center (AMC) medical officer was obtained in May 2016.  These examinations and their associated reports, taken as a whole, are adequate.  Along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The United States Court of Appeals for Veterans Claims has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. . . .  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Additionally, where a veteran served 90 days or more of active service, and certain chronic disease, such as arthritis (DJD), become manifest to a degree of 10 percent or more within one year after the date of separation from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

As the disorder at issue is a "chronic disease" listed under 38 C.F.R. § 3.309(a), 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic disease" in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Furthermore, because the Veteran served in the Persian Gulf from January 3, 1991, to May 21, 1991, service connection may also be established for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and cannot be attributed to any known clinical diagnosis by history, physical examinations, or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).

A qualifying chronic disability means a chronic disability resulting from (A) an undiagnosed illness or (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms.  38 C.F.R. § 3.317(a)(2)(i).  Examples of medically unexplained chronic multi-symptom illnesses that are defined by a cluster of signs or symptoms include:  (1) chronic fatigue syndrome; (2) fibromyalgia; and (3) functional gastrointestinal disorders (excluding structural gastrointestinal diseases), such as irritable bowel syndrome.  Id.

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period are considered chronic.  The 6-month period of chronicity is measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).  Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurological signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

In the case of claims based on an undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed disability and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are considered competent to report objective signs of illness.  Id. at 9.

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Patrick v. Shinseki, 668 F.3d 1325, 1329 (Fed. Cir. 2011) (to rebut the presumption of soundness in the case of a wartime veteran, the evidence must clearly and unmistakably show not only that the disorder at issue pre-existed entry into service, but clear and unmistakably show that the disorder did not undergo aggravation in or as a result of service).  38 C.F.R. § 3.304(b) states likewise, but also states "[o]nly such conditions as are recorded in examination reports are to be considered as noted."

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.



A.  Skin Disorder

The Veteran contends that his skin rash began in March 1991 and that he first experienced problems with contact dermatitis during service in the Persian Gulf.  See VBMS, 5/19/08 VA 21-526; 11/12/09 VA Form 9.  In his May 2009 Notice of Disagreement (NOD), he noted a history of dermatitis, which continued today.

Service treatment records reflect that the Veteran repeatedly denied a skin disease and had normal clinical evaluations of the skin until April 1991.  See VBMS, 8/22/08 STR, p. 46, 48, 50, 52, 54, 56.  He was deployed to the Persian Gulf from January 3, 1991, to May 21, 1991.  See id. at 11.  His April 1991 redeployment examination report reflects the Veteran's statement that he had a skin disease, his usual occupation as a carpenter, and the examiner's note that the Veteran's rashes were due to handling concrete and existed prior to service.  See id. at 33.  In a May 1991 Southwest Asia Demobilization/Redeployment Medical Evaluation, the Veteran stated that he had dermatitis while in the Southwest Asia region, and it was noted that he was a concrete worker.  See id. at 28-29.  The Veteran's May 1991 separation examination reflects a normal clinical skin evaluation despite his reports of a skin disease and exacerbated chronic dermatitis.  Additionally, although the Veteran was noted to have been exposed to oil well fires in Kuwait, it was determined that he had no resulting symptoms.  See id. at 30, 37-38.

A May 1994 Persian Gulf examination report reflects the Veteran's statement that he frequently or always had a skin rash.  The examiner also noted that the Veteran had had recurrent ringworm infections on the arms and knees for the last two years, which recurred about every six to eight weeks.  See VBMS, 3/28/16 VA Treatment Records, p. 5, 16, 23.

The Veteran's December 1996 National Guard reenlistment examination reports reflect that he denied any skin disease and was found to have a normal skin evaluation.  See 8/22/08 STR at 21, 24.

A December 2011 VA examination report reflects that the Veteran reported breaking out in rashes since coming back from service and that he did not have similar skin problems while on active duty.  He described skin lesions that were very itchy in the groin, buttocks, and back, which spread, were worse in the summer months, and never went away completely.  Physical examination revealed scaly patches with well-defined borders in the groin, axillae, buttocks, and the upper part of the back.  The VA examiner diagnosed tinea corporis and tinea cruris.  No opinion was provided as to etiology.

In a March 2012 addendum, the December 2011 VA examiner noted the Veteran's in-service dermatitis while handling concrete, and opined that the Veteran's current skin disorder was less likely than not incurred in or caused by service as it was different from his in-service skin disorder.

Private treatment records from January 2013 to August 2014 reflect complaints of a rash on the back for about 20 years; a rash on his shoulder, back, and thighs; and a diagnosis of tinea corporis.  See VBMS, 8/29/14 Private Treatment Records, p. 1-3.

VA treatment records from February 2016 reflect complaints of a chronic rash in the groin and axillary areas and less noticeably on the back, which the Veteran stated began since he returned from Desert Storm.  He also was found to have a rash under his arm.  See 6/7/16 CAPRI, p. 35-36, 54.

An April 2016 VA examination report indicates review of the Veteran's claims file, recounts the Veteran's history, and recites his complaints.  The Veteran reported an increase in dermatitis in 1992; that his symptoms were worse in the summer; and that it was present in the groin, buttocks, posterior thoracic area, and neck with associated itching.  He was diagnosed with tinea cruris/corporis.  The VA examiner provided a vague opinion that appears to apply to all disorders being evaluated that there was no evidence of a chronic disability pattern related to the examination as the Veteran had diseases with clear and specific etiology and diagnoses.  As such, he opined that it was less likely than not that the Veteran's tinea cruris/corporis was related to a specific exposure event experienced by the Veteran during service in Southwest Asia.

In a May 2016 addendum, the April 2016 VA examiner opined that the Veteran's tinea corporis was at least as likely as not incurred in or caused by service.  He referred to "vague notations of dermatitis during his period of active duty (1990-1991)", as well as the Persian Gulf examination report in May 1994, which reflected a history of ringworm infections for the last two years.  He then stated that persistent symptoms were shown following active duty service from 1990 to 1991.  See VBMS, 4/29/16 VAX (DBQ DERM Skin); 4/29/16 VAX (DBQ Medical Opinion); 5/19/16 VAX.

Because of the lack of clarity of the April 2016 VA opinion, and prior to the entry of the May 2016 addendum, it appears that in May 2016 the AMC issued its own opinion by a medical officer based on a comprehensive medical review of the Veteran's clinical files, claims file, VA treatment records, lay statements, and current medical literature.  The AMC medical officer opined that it was at least as likely as not that the Veteran's in-service hand rash was acute, self-limited, transient, and due to hypersensitivity to working with concrete.  She also opined that it was less likely than not that the Veteran's tinea corporis and tinea cruris were related to service or an undiagnosed illness.  She referred to the lack of medically-based, clinical evidence of fungal infections of the groin and medial thigh while on deployment and the known fungal pathophysiology of Dermatophytosis of the groin and thigh as reasons for her opinion.

The Veteran submitted lay statements noting that his rash would "come and go," would appear in different places of his body, was still an occurring problem, and would occur regularly at first but had not been as numerous during the last few years.  See VBMS, 9/15/14 Buddy/Lay Statement (J.M.); 9/24/14 Buddy/Lay Statement (B.W. - sister).

After review of all of the evidence of record, lay and medical, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a skin disorder.

As an initial matter, the Board finds that the Veteran has a current diagnosis of tinea corporis and tinea cruris based on his December 2011 and April 2016 VA examinations and VA treatment records from February 2016.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

However, the Board finds that the evidence does not demonstrate an in-service incurrence of the Veteran's current diagnoses of tinea corporis and tinea cruris.  Although service treatment records reflect complaints of rashes on the Veteran's hands during active duty, they were specifically noted to be dermatitis caused by handling concrete.  There is no other evidence of any complaints of, treatments for, or diagnoses of any other skin disorder during active duty service.  See 8/22/08 STR at 28-29, 33.  Furthermore, in a March 2012 addendum, the December 2011 VA examiner explained that the Veteran's current skin diagnoses of tinea corporis and tinea cruris were different from his in-service skin disorder of dermatitis.  The Veteran also stated that he did not have skin problems similar to his currently diagnosed disorders while on active duty.

Additionally, the weight of the evidence fails to establish a causal relationship between the current disability and his active duty service.  The December 2011 VA examiner opined in his May 2012 addendum that the Veteran's current skin disorder was less likely than not incurred in or caused by service as they were different disorders.  Additionally, the May 2016 AMC medical officer opined that the Veteran's in-service hand rash was at least as likely as not to have been acute, self-limited, transient, and due to hypersensitivity to working with concrete.  In fact, service treatment records only reflect complaints of dermatitis to the hands from April 1991 to May 1991.  The first subsequent indication of any skin disorder was at the May 1994 Persian Gulf examination, at which time the examiner noted recurrent ringworm infections since about 1992.  The Veteran also denied any skin disorders and was found to have normal skin evaluations at separation.  Furthermore, the AMC medical officer opined that it was less likely than not that the Veteran's tinea corporis and tinea cruris were related to service based on the lack of clinical evidence of fungal infections during service and the known fungal pathophysiology of Dermatophytosis.

The Board notes the April 2016 VA examiner's opinion in the May 2016 addendum that the Veteran's tinea corporis was at least as likely as not incurred in or caused by service based on persistent symptoms from 1990 to 1991.  However, the Veteran complained of dermatitis in April 1991, and was found to have a normal clinical skin evaluation in May 1991.  The evidence does not reflect any other complaint of a skin disorder until tje May 1994 Persian Gulf examination, at which point the examiner noted recurrent ringworm infections on the arms and knees for the last two years, since about 1992.  As such, the Board finds that an episode of contact dermatitis in April 1991, which appears to have resolved by the following month, and a separate skin problem of ringworm infection starting in 1992 do not demonstrate recurrent or persistent symptoms of a single skin disorder.  Furthermore, the VA examiner did not address the difference between the in-service diagnosis of dermatitis and the post-service diagnoses of tinea corporis and tinea cruris, nor did he address the March 2012 VA examiner's negative opinion based on the fact that the diagnoses during service and post-service were different.  Therefore, for this issue, the Board finds the April 2016 VA examiner's May 2016 opinion to be less probative.

The Board acknowledges the Veteran's contentions that his current skin disorder is related to his active duty service and that his skin disorder symptoms have manifested since service in the Persian Gulf, as well as the lay statements he submitted by family members.  Lay evidence may be competent to establish medical etiology or nexus (Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009)), but VA can give lay evidence whatever weight to which it concludes the evidence is entitled.  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  Additionally, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen, 10 Vet. App. 183.

In this case, the Veteran is competent to report skin rashes.  However, as a layperson, he is not competent to diagnose his rashes or opine as to the cause of such, especially given the different types and causes of skin disorders.  The Board acknowledges the Veteran's contentions that he began having issues with dermatitis during his service in the Persian Gulf, which continues today.  However, as stated above, the competent evidence demonstrates that he was diagnosed with dermatitis due to contact with concrete during service, and that he was diagnosed with tinea corporis and tinea cruris in December 2011, which are different disorders altogether.  The Veteran was also found to have had recurrent ringworm infections on the arms and knees since 1992, which was after separation from active duty service; stated that he did not have similar skin problems while on active duty at his December 2011 VA examination; and reported a rash on his back since 1993, two years after separation from active duty service.  As such, the Board finds that the Veteran's currently diagnosed skin disorder appears to have first manifested after separation from service.

Additionally, as the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War, the Board must consider whether he is entitled to presumptive service connection under 38 C.F.R. § 3.317.  The Veteran was diagnosed with tinea corporis and tinea cruris post-service.  Additionally, the April 2016 VA examiner opined that it was less likely than not that the Veteran's skin disorder was related to an undiagnosed illness or a specific exposure event experienced during service in Southwest Asia as his disorder had a clear and specific etiology and diagnosis.  Therefore, the evidence does not demonstrate that the Veteran has a qualifying chronic disability under 38 C.F.R. § 3.317(a)(4) as his skin disorder is not an undiagnosed illness.

Moreover, the Veteran has consistently asserted that he has a skin disorder and does not assert a multisymptom illness, such as chronic fatigue syndrome, as defined in 38 C.F.R. § 3.317.  Rather, he asserts a specific disorder involving localized rashes.

Therefore, the evidence weighs against a finding that the Veteran's skin disorder was incurred in or is related to active duty service.  Accordingly, service connection must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

B.  Disability Manifested by Aching Joints

The Veteran contends that his aching joints began in April 1991 and continue to this day.  See 5/19/08 VA 21-526.  See also VBMS, 5/6/09 Correspondence (NOD).

Service treatment records reflect that the Veteran denied swollen or painful joints, a painful or "trick" shoulder or elbow, and "trick" or locked knees from April 1979 through July 1987.  He was found to have normal clinical evaluations for the upper and lower extremities during this period.  See 8/22/08 STR at 46, 48, 50, 52, 54, 56.

The Veteran was deployed to the Persian Gulf from January 3, 1991, to May 21, 1991.  In an April 1991 redeployment examination, he reported swollen or painful joints and a painful elbow.  Specifically, he stated that he broke his left elbow in February 1990, and the examiner noted occasional swelling that existed prior to service.  See id. at 33-34.

A May 1994 Persian Gulf examination report reflects complaints of joint pain in the knees, wrists, and shoulders for two years with intermittent symptoms that did not regularly recur.  See 3/28/16 VA Treatment Records at 5.  X-rays of the bilateral knees, bilateral shoulders, and bilateral wrists were normal with no bone or joint abnormalities.  See id. at 6-8.

An August 1994 private treatment record reflects that the Veteran reported a 6-month history of right elbow pain, which started when he was hammering a lot while freelancing as a builder.  An x-ray of the right elbow was normal, and the impression was pain in the right elbow.  See VBMS, 5/6/09 Private Treatment Records, p. 12.

A December 1996 reenlistment examination report reveals that the Veteran denied swollen or painful joints, a painful or "trick" shoulder or elbow, or "trick" or locked knees.  See 8/22/08 STR at 24.

A December 2011 VA examination report indicates review of the Veteran's VA treatment records and noted that his history reflected no joint problems.

VA treatment records from February 2016 to April 2016 reflect that the Veteran reported chronic joint pain in the hands, elbows, and knees with a reported onset of "a long time;" and was assessed with chronic joint pain.  X-rays revealed mild degenerative changes of the left elbow and possible osteochondral defect of the left radial head, a right elbow within normal limits, an unremarkable bilateral knee series, and moderate arthritic changes to the bilateral hands.  See 6/7/16 CAPRI at 5, 35, 38, 70.

An April 2016 VA examination report indicates review of the Veteran's claims file, recounts the Veteran's history, and recites his complaints.  The Veteran reported intermittent pain to the knees, hands, and elbow, which began in the 1990s and worsened as he got older.  The examiner noted that x-rays revealed a normal right elbow, mild degenerative changes to the left elbow and possible osteochondral defect, unremarkable bilateral knee series, and moderate arthritic changes of the second and third metacarpophalangeal joints.  He noted the diagnosed illnesses had established etiologies, and that there was no current evidence of chronic fatigue syndrome based on that examination.  See VBMS, 4/29/16 C&P Exam (DBQ Medical Gulf War); 4/29/16 C&P Exam (DBQ RHEUM Chronic Fatigue Syndrome).  He opined that there was no evidence of a chronic disability pattern related to the examination and that it was less likely than not that the diagnosed diseases were related to a specific exposure event during service in Southwest Asia.  He explained that the Veteran had diseases with clear and specific etiologies and diagnoses.  See 4/29/16 C&P Exam (DBQ Medical Opinion).

In a May 2016 addendum, the April 2016 VA examiner diagnosed the Veteran with a right elbow strain, left elbow degenerative joint disease (DJD), bilateral knee strain, and bilateral hand DJD.  The examiner opined that the Veteran's disability with aching joints was less likely than not incurred in or caused by active duty service as there was no evidence of chronic and ongoing treatment for the Veteran's hands, knees, and elbow during service and based on normal x-rays in May 1994.  Additionally, he again opined that the Veteran's disability with aching joints was less likely than not incurred in or caused by the Gulf War service as the diagnoses had clear and specific etiologies and diagnoses.  Specifically, he noted the cause of the Veteran's joint pains to be due to the February 1990 left elbow injury, the aging process, post-service occupations such as a zookeeper and with a pipeline company, and activities of daily living.  The examiner also referred to the Mayo clinic and that strains were caused by repetitive motion in regards to the elbow pain, and walking and exercising on uneven surfaces in regards to the knee pain.  He also noted causes of DJD to include increasing age, family medical history, previous injury to the point, and obesity.  See VBMS, 5/19/16 C&P Exam.

Because of the lack of clarity of the April 2016 VA opinion and prior to the entry of the May 2016 addendum, it appears that in May 2016 the AMC issued its own opinion by a medical officer based on a comprehensive medical review of the Veteran's clinical files, claims file, VA treatment records, lay statements, and current medical literature.  The AMC medical officer agreed with the April 2016 VA examiner's opinion that there was no evidence of a chronic disability pattern related to the examination as the Veteran's diseases had clear and specific etiologies and diagnoses, and that it was less likely than not that the diagnosed disorders were related to a specific exposure event during service in Southwest Asia.  She also opined that it was less likely than not that the Veteran's left elbow condition and other joint aches were related to or aggravated by military service or related to an undiagnosed illness.  Specifically, she opined that it was at least as likely as not that the Veteran's left elbow discomfort and mild degenerative joint changes were related to the nonservice-connected healed fracture of the left elbow.  Alternatively, she noted that service treatment records were silent regarding treatments for, diagnoses of, and re-injury or complaints of the left elbow during service.  Additionally, regarding the other joint aches, she stated that service treatment records and May 1991 examination report were silent as to treatments of, diagnoses for, and complaints of other joint aches.

Based on a review of all of the evidence of record, lay and medical, the Board finds that the evidence weighs against finding in favor of the Veteran's service connection claim for a disability manifested by aching joints.

As an initial matter, the Board finds that the Veteran has current diagnoses of a right elbow strain, left elbow DJD, bilateral knee strain, and bilateral hand DJD.  See McClain, 21 Vet. App. at 321.

However, there is no evidence of DJD manifesting to a compensable degree within one year of service.  The earliest diagnosis of DJD in the left elbow and hands was in 2016, which is about 25 years after separation from the Veteran's last period of active duty service.  Therefore, the Veteran does not qualify for presumptive service connection for DJD under 38 C.F.R. §§ 3.307(a)(3) and 3.309(a).

Alternatively, the Board has also considered chronicity in service and continuity of symptomatology of DJD of the left elbow and hands after separation and has found that the evidence of record does not demonstrate either.  See 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran contends that his joint pain began in April 1991 during service and continues today.  Based on service treatment records, it appears that the Veteran reported painful joints, in his April 1991 redeployment examination report.  However, he only specifically discussed and referred to his left elbow, which he broke in February 1990, about nine months before his second period of active duty service began.  The evidence does not reflect any chronic symptoms involving the other joints during service.  While he complained of joint pain in May 1994, which resulted in normal x-rays, and in August 1994, which was based on his work as a builder, he denied any joint pain in his December 1996 reenlistment examination report.  Despite having opportunities to report joint pain at various times both during and post-service, the evidence does not corroborate the Veteran's contentions of continuous joint pain as there is no indication of continuous joint pain until the Veteran's March 2008 informal claim for aching joints.  As a result, the Board finds that the evidence does not demonstrate chronic symptomatology during service or continuous symptomatology since separation.

As mentioned above, the Veteran only complained of left elbow pain during active duty service, which was due to an injury prior to his second period of active duty service.  The Board recognizes that every veteran is presumed to be in sound condition when examined, accepted, and enrolled for service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); see also Wagner, 370 F.3d at 1096; Patrick, 668 F.3d at 1329.  No examination appears to have been conducted prior to his secondary period of active duty service from November 17, 1990, to June 15, 1991.  As such, there is no notation of any defects, infirmities, or other disorders at the time of entrance into active duty service, and the Veteran is presumed to be sound.  38 C.F.R. § 3.304(b).  However, even if the Veteran's left elbow pain is considered to pre-exist his second period of active duty service, there is no indication of any sort of aggravation during his active duty service.  To the contrary, he only complained of his knees, wrists, and shoulders in May 1994, and of his right elbow in August 1994.  Furthermore, he denied swollen or painful joints and a painful elbow in his December 1996 reenlistment examination report.  As such, the Board finds that there is no in-service incurrence of left elbow pain, nor any indication of aggravation of a pre-existing left elbow disorder.

Regarding the Veteran's complaints of other joint pain in the knees, wrists, and shoulders, the first indication of any such pain is reflected in the May 1994 Persian Gulf examination report.  At that time, the Veteran reported that the pain began two years prior in 1992.  As such, there is no evidence indicating an in-service incurrence of pain in the other joints.

Additionally, the weight of the evidence fails to establish a causal relationship between the present disability and service.  There is no competent, persuasive, and probative evidence, such as an medical opinion, that suggests a link between the Veteran's current disability and active duty service.  In fact, the April 2016 VA examiner, in his May 2016 addendum, opined that the Veteran's disability manifested by aching joints was less likely than not incurred in or caused by active duty service as there is no evidence of any chronic and ongoing treatment during service and the normal May 1994 x-rays.  Specifically, he noted the cause of the Veteran's joint pains to be due to the February 1990 left elbow injury, the aging process, post-service occupations such as a zookeeper and with a pipeline company, and activities of daily living.  Moreover, the AMC medical officer agreed with the April 2016 VA examiner's opinions.

The Board acknowledges the Veteran's contentions that his current joint aches are related to his active duty service.  Lay evidence may be competent to establish medical etiology or nexus (Davidson, 581 F.3d at 1316), but VA can give lay evidence whatever weight to which it concludes the evidence is entitled.  Waters, 601 F.3d at 1278.  In this case, although the Veteran may believe that his current disorder is related to active duty service, he is not competent to make such a determination, which is medical in nature.  See Jandreau, 492 F.3d at 1372.  As such, the Board finds the Veteran's statements regarding etiology to have little probative value.

Additionally, as the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War, the Board must consider whether he is entitled to presumptive service connection under 38 C.F.R. § 3.317.  The Veteran was diagnosed with right elbow strain, left elbow DJD, bilateral knee strain, and bilateral hand DJD.  Therefore, the evidence does not demonstrate that the Veteran has a qualifying chronic disability under 38 C.F.R. § 3.317(a)(4) as his disorders are not undiagnosed illnesses.

Moreover, the VA examiners agree that the Veteran's symptoms are not attributable to a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome.  See 38 C.F.R. § 3.317.  Rather, although the Veteran generally refers to joint pain, he asserts localized joint pain specifically to the hands, knees, and elbows.  Additionally, in April 2016, a chronic fatigue syndrome DBQ was completed, and the VA examiner determined that there was no current evidence of such based on that examination and that there were clear etiologies and diagnoses for the Veteran's disorders.

Therefore, the evidence weighs against a finding that the Veteran's current disability manifested by aching joints was incurred in or is related to his active duty service.  Accordingly, service connection must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


C.  Disability Manifested by Persistent Flu-Like Symptoms and Headaches

The Veteran contends that his headaches and sinusitis began in April 1991 and that his persistent flu-like symptoms began in June 1991.  See 5/19/08 VA 21-526.  In his May 2009 NOD, he stated that the headaches, sinusitis, and flu-like symptoms continue today.  He also stated that the flu-like symptoms became increasingly prevalent upon returning from the Persian Gulf and included symptoms such as chills, fever, aches, headaches, and sore throat.  See 11/12/09 VA Form 9.

Service treatment records from April 1979 to July 1987 reflect that the Veteran repeatedly denied headaches; sinusitis; fevers; ear, nose, or throat trouble; chronic or frequent colds; and chronic cough.  Examination reports from this period also reflect normal clinical evaluations for the head, sinuses, neurologic, nose, mouth and throat, and lungs and chest.  See 8/22/08 STR at 46, 48, 50, 52, 54, 56.

A June 1989 private treatment record reflects complaints of headache around the eyes since the previous day and a moderate amount of drainage.  Physical examination revealed swollen turbinates, some clear rhinorrhea, lymphoid aggregates and lateral bands, and a little bit of fullness in the sphenoid area of the sinus.  The impression was probable allergic rhinitis.  See 5/6/09 Private Treatment Records at 13.

Service treatment records reflect that the Veteran was overseas in the Persian Gulf from January 3, 1991, to May 21, 1991.  In April 1991, the Veteran complained of headache and congestion and was assessed with sinusitis.  An April 1991 redeployment examination report reflects that the Veteran reported frequent or severe headaches and sinusitis, and that the examiner noted that the Veteran's headaches were associated with his sinus problem.  The Veteran reported frequent or severe headaches and sinusitis at his May 1991 separation examination.  See 8/22/08 STR at 11, 33-34, 37, 39.

The May 1994 Persian Gulf examination reflects that the Veteran reported that he rarely or never got headaches.  See 3/28/16 VA Treatment Records at 5.

Private treatment records from November 1994 to August 1996 reflect that the Veteran complained of low-grade fever, head congestion, constant cough, sinus drainage, stuffy noise, drainage down the throat, headaches, and congestion in the throat.  He was assessed with acute infection due to sinusitis, headaches most likely secondary to frontal sinusitis and pharyngitis, and allergic rhinosinusitis with postnasal drainage.  See 5/6/09 Private Treatment Records at 10-12.

In a December 1996 reenlistment examination report, the Veteran denied frequent or severe headaches, chronic or frequent colds, and chronic cough.  See 8/22/08 STR at 24.

Private treatment records from September 1997 reflect complaints of headaches in the frontal area and over the maxillary sinuses for the last three days associated with some "stopped up" nose and scratchy throat.  The doctor stated that the headache appears to be from the sinus infection and diagnosed him with acute sinusitis with some pharyngitis.  The Veteran sought treatment for a headache again in December 1998 due to a motor vehicle accident.  See 5/6/09 Private Treatment Records at 5, 9.

A December 2011 VA examination report indicates review of the Veteran's VA treatment records, recounts his history, and recites his complaints.  The Veteran reported that he sometimes got "something like a bad migraine" seven to eight times a year, that they had been stable and of the same type since onset, and that he was not sure whether he had migraine headaches during active duty service.  He also noted that his sinus disease started while on active duty, that he continued to have three or four attacks during a 6-month period, and that they were sometimes associated with a mild headache.  He was diagnosed with prostrating common migraines and recurrent sinusitis.

In a March 2012 addendum, the December 2011 VA examiner opined that the Veteran's headaches were less likely than not incurred in or caused by active duty service due to the absence of migraines noted upon review of the claims file.

Private treatment records from August 2014 reflect complaints of a sinus infection and cough, and an assessment of chronic sinusitis.  See VBMS, 8/29/14 Private Treatment Records, p. 1.

In April 2016, the Veteran had VA examinations where numerous disability benefit questionnaires (DBQs) were completed by the same VA examiner.  The headache DBQ reflects a diagnosis of headaches and reports of headaches beginning in the 1990s.  An ear, nose, and throat DBQ reflects a diagnosis of sinusitis as of 1991 with current symptoms of intermittent nasal congestion, maxillary pressure, headaches, and sore throat.  The Veteran reported episodes of sinusitis every three months and stated that he only had headaches with sinus infections.  A chronic fatigue syndrome DBQ reflects no diagnosis of chronic fatigue syndrome.  The VA examiner noted symptoms of intermittent fatigue, low grade fever every three to four months, generalized muscle aches or weakness, headaches, sore throat only with sinus infection, joint pain, depression, sleep disturbance, and intermittent inability to concentrate.  The VA examiner determined that there was no current evidence of chronic fatigue syndrome on examination and provided a vague opinion that appears to apply to all disorders being evaluated that there was no evidence of a chronic disability pattern related to the examination as the Veteran had diseases with clear and specific etiology and diagnoses.  As such, he opined that it was less likely than not that the Veteran's tinea cruris/corporis was related to a specific exposure event experienced by the Veteran during service in Southwest Asia.

In a May 2016 addendum, the April 2016 VA examiner opined that the Veteran's headaches were less likely than not incurred in or caused by active duty service, but rather that they were symptoms of sinusitis and not a separate entity.  He referred to the April 1991 redeployment examination where the examiner found that the Veteran's headaches were associated with his sinus problem.  The VA examiner also opined that the Veteran's disability manifested by persistent flu-like symptoms was less likely than not incurred in or caused by active duty service, but rather than they were symptoms associated with sinusitis and not a separate entity.  He determined that there was a direct correlation between the exacerbation of sinusitis and complaints of flu-like symptoms.

Because of the lack of clarity of the April 2016 VA opinion and prior to the entry of the May 2016 addendum, it appears that in May 2016 the AMC obtained opinion by its medical officer based on a comprehensive medical review of the Veteran's clinical files, claims file, VA treatment records, lay statements, and current medical literature.  The AMC medical officer opined that it was less likely than not that the headaches were related to or aggravated by service or unexplained illness based on the lack of diagnosis, treatment, or other in-service events related to headaches.  She also found that the headaches and flu-like symptoms were consistent with the Veteran's nonservice-connected, uncontrolled diabetes mellitus, type II (DM II).  As a result, she opined that the Veteran's flu-like symptoms and headaches were not related to chronic fatigue syndrome and that it was less likely than not that they were related to a specific exposure event during service in Southwest Asia as there was a clear and specific etiology and diagnosis.

The Veteran submitted lay statements from family members relating that the Veteran developed migraine headaches and flu-like symptoms which still occurred.  See 9/15/14 Buddy/Lay Statement (J.M.); 9/24/14 Buddy/Lay Statement (B.W. - sister); 10/6/14 Buddy/Lay Statement (J.W. - brother-in-law).

Based on a review of all of the evidence of record, lay and medical, the Board finds that the evidence weighs against finding in favor of the Veteran's claim for service connection for a disability manifested by persistent flu-like symptoms and for headaches.  Specifically, the evidence does not demonstrate that the Veteran has current diagnoses that are separate disorders or entities.

The evidence reflects that from June 1989 to September 1997, the Veteran's headaches and flu-like symptoms were attributed to probable allergic rhinitis, sinusitis, and pharyngitis.  A December 2011 VA examiner diagnosed the Veteran with common migraines and recurrent sinusitis.  Based on those findings, the RO granted service connection for sinusitis in an October 2012 rating decision.

In August 2014, the Board remanded the issue of service connection for headaches for clarification as to whether the Veteran's recurrent headaches were related to his sinusitis as they were one of the criteria for a compensable rating for sinusitis.  See 38 C.F.R. § 4.97, Diagnostic Codes 6510-6514 (2016).  In a May 2016 addendum, the April 2016 VA examiner clarified that the Veteran's headaches and persistent flu-like symptoms were not separately diagnosed entities, but rather symptoms associated with sinusitis.  As such, the Board finds that there are no current diagnoses for headaches and regarding the flu-like symptoms that are separate from his service-connected sinusitis.  Brammer, 3 Vet. App. at 225.

The Board acknowledges the May 2016 AMC medical officer's opinion, which stated that the headaches and flu-like symptoms were consistent with the Veteran's nonservice-connected uncontrolled DM II.  The Board notes that the examiner incorrectly stated that the Veteran did not have any in-service complaints of headaches.  In fact, April 1991 service treatment records specifically reflect complaints of headaches, congestion, and sinusitis.  Additionally, she did not address the April 2016 VA examiner's opinion attributing the Veteran's headaches and flu-like symptoms to his diagnosed sinusitis.  As such, the Board finds that the medical officer's opinions specifically associating the Veteran's headaches and flu-like symptoms to DM II to be less probative.

Additionally, although the Veteran is competent to describe his symptoms, he is not competent to diagnose disorders involving headaches and flu-like symptoms, which requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. .2007) (lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  See 38 C.F.R. § 3.159 (a)(1).

Furthermore, as the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War, the Board must consider whether he is entitled to presumptive service connection under 38 C.F.R. § 3.317.  The Veteran was diagnosed with sinusitis with headaches and persistent flu-like symptoms.  Therefore, the evidence does not demonstrate that the Veteran has a qualifying chronic disability under 38 C.F.R. § 3.317(a)(4) as his symptoms are attributable to his diagnosed sinusitis.

Moreover, the VA examiners agree that the Veteran's symptoms are not attributable to a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome.  See 38 C.F.R. § 3.317.  Specifically, in April 2016, a chronic fatigue syndrome DBQ was completed, and the VA examiner determined that there was no current evidence of such based on that examination and that there were clear etiologies and diagnoses for the Veteran's symptoms.

The Board notes that the record does not indicate a worsening of sinusitis, nor does the Veteran specifically contend such.  However, if the Veteran believes that the severity of his flu-like symptoms and headaches reflect an increase in severity of his sinusitis, he should file a claim for such.

Accordingly, the Board finds that there is no competent and probative evidence of separate diagnoses of headaches and flu-like symptoms unrelated to the Veteran's service-connected sinusitis.  As there are no separate current diagnoses, service connection must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.






	(CONTINUED ON NEXT PAGE)








ORDER

Entitlement to service connection for a skin disorder, to include tinea corporis and tinea cruris, is denied.

Entitlement to service connection for a disability manifested by aching joints is denied.

Entitlement to service connection for a disability manifested by persistent flu-like symptoms is denied.

Entitlement to service connection for headaches is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


